The opinion of the Court was delivered by
Willard, A. J.
The appeal is from an order committing ap*339pellant to close confinement until he should submit to be sworn and answer touching his property, in accordance with an order made July 27, 1872, to that effect. It is not disputed that appellant refused to submit to such order, but it is contended that he was not •bound to obey the Qrder in question, on various grounds set forth in the grounds of appeal.
The original order appears to have been irregular. It was made on the affidavit of J. L. Southern, Sheriff of Greenville County, to the effect that there was an unsatisfied execution in his office against the defendant in the case above entitled, for the sum of $150.75, with interest and costs. It did not appear by affidavit — as required by Section 318 of the Code of Procedure — that such execution was issued to the Sheriff of the County where the defendant resided or had his place of business, nor that such execution was returned unsatisfied, either in .whole or in part. Without these averments the Court or Judge to whom the application was made could not properly make the order for the examination of the judgment “debtor touching his property. The order of July 27, 1872, made upon the affidavit, was ex parte, and, if irregularly or improperly granted, the defendant, in order to take advantage of such irregularity, was bound to move the Court by which it had been made to set it aside on the ground of irregularity. This course does not appear to have been pursued by the defendant. Had he pursued that course the refusal of the Court to set aside the order would have been ground for an appeal to this Court.
The defendant could not treat the order as a nullity, and disregard it. It was made by the Court of Common Pleas in term, and even if the authority of the Court, as it regards orders of that class, is to be regarded as founded on a stated power that must be strictly pursued, still that order, being made by a Court of general original jurisdiction, the presumption that it was rightfully done, arising out of the nature of the powers of the Court, could only be removed on a proper application to vacate the rule.
The defendant is not, therefore, in a position to assert the invalidity of the original order, nor does his notice of appeal or grounds of appeal question the propriety of such original order.
It follows that the defendant was in contempt, unless some of the matters set forth in his grounds offappeal afford justification or excuse of his refusal to obey the command of the Court.
The fact that a witness was called and sworn and gave testimony *340as to defendant’s property, is no ground justifying refusal. The plaintiff had a right to determine whether there was a necessity for the testimony of defendant. Nor did the fact that, during the pendency of the proceedings under the order, a collateral order was made, requiring the defendant to turn over a certain promissory note, not alleged to be in his possession as holder and owner, arrest the proceedings under the order of July 27, 1872. The actual delivery of the note by defendant, if it had been made — a fact that does not appear — would not, in itself, have amounted to satisfaction of the plaintiff’s judgment, nor can it be assumed that it would have produced satisfaction of such judgment. The plaintiff had a right to inquire as to the existence of other property which might either be now readily available, or might satisfy any insufficiency of the note in question to pay the judgment.
Nor could an appeal taken from the order requiring the delivery of the note arrest the general proceedings under the order, for the right to further examination of the defendant was entirely independent of any question that might be made as to the propriety of such order of delivery.
The objection taken to the imposition of imprisonment until the defendant should submit to obey the command of the Court is not well taken. The Court of Common Pleas has always had power to enforce obedience to its lawful mandates by imprisonment until compliance. Although the clause of the Constitution forbidding imprisonment for debt interferes with this right where the order is intended to enforce the payment of a debt, still in all other cases it remains unchanged. Without such power the authority of the Court would be incomplete, and it cannot be taken away without strong and direct evidence of the intention of the Legislature to take it away. There is no enactment that can have any such effect.
The appeal should be dismissed.
Moses, C. J., and Wright, A. J., concurred.